11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


The Estate of Hsi Shih Tseng,               * From the 90th District Court
a/k/a Lisa Tseng, by and through              of Stephens County, Texas
Yueh Chu Teng, mother of the decedent,        Trial Court No. CV31243.
and Yueh Chu Teng, individually,

Vs. No. 11-16-00355-CV                      * January 6, 2017

Ronnie M. Langford and                      * Per Curiam Memorandum Opinion
Rosemary Langford,                            (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed. The costs incurred by reason
of this appeal are taxed against the Estate of Hsi Shih Tseng, a/k/a Lisa Tseng,
by and through Yueh Chu Teng, mother of the decedent, and Yueh Chu Teng,
individually.